DETAILED ACTION
The Amendment filed on February 14th, 2022 has been entered and made of record.
Authorization for this Examiner’s Amendment was given in a telephone interview with Applicant’s representative, Mr. Alexander Berg on March 09th, 2022. During the telephone conference, Mr. Berg has agreed and authorized the Examiner to amend claims 21, 27 & 33.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

Terminal Disclaimer
A Terminal Disclaimer filed on February 14th, 2022 has been recorded and approved on February 14th, 2022.

Examiner’s Amendment
An Examiner’s Amendment to the record appears below. Should the changes and/or additions be unacceptable to the Applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Claims
Replacing claim 21, 27 & 33 as following:
Claim 21: (Currently Amended) A computer-implemented method for authenticating a user based on passive affective and knowledge-based authentication (AKBA), the method being executed by one or more hardware processors and comprising:
capturing, with a camera, data associated with eye movements and ocular dynamics of the user as the user looks at a graphical user interface (GUI) of a device, wherein a stimulus displayed on the GUI comprises at least one first image relating to at least one of positive preferences, negative preferences, or biographical experiences of the user;
determining an AKBA signature of the user based on the captured data;
authenticating the user based on a comparison of the AKBA signature with an AKBA template associated with the user, wherein the AKBA template is pregenerated based on the user’s eye movements and ocular dynamics in response to a preprogrammed visual stimulus comprising at least one second image relating to at least one of the positive preferences, the negative preferences, or the biographical experiences;
authenticating the user further comprises:
generating a similarity score based on the comparison of the AKBA signature with the AKBA template, and
authenticating the user based on the similarity score, wherein the user is authenticated when the similarity score is within a range of a predetermined threshold; and
granting access to a subset of functions of an application in response to authenticating the user based on the comparison of the AKBA signature with the AKBA template.

Claim 27: (Currently Amended) A non-transitory, computer-readable medium storing one or more instructions executable by a computer system to perform operations for authenticating a user based on passive affective and knowledge-based authentication (AKBA)comprising:
capturing, with a camera, data associated with eye movements and ocular dynamics of the user as the user looks at a graphical user interface (GUI) of a device, wherein a stimulus displayed on the GUI comprises at least one first image relating to at least one of positive preferences, negative preferences, or biographical experiences of the user;
determining an AKBA signature of the user based on the captured data;
authenticating the user based on a comparison of the AKBA signature with an AKBA template associated with the user, wherein the AKBA template is pregenerated based on the user’s eye movements and ocular dynamics in response to a preprogrammed visual stimulus comprising at least one second image relating to at least one of the positive preferences, the negative preferences, or the biographical experiences;
authenticating the user further comprises:
generating a similarity score based on the comparison of the AKBA signature with the AKBA template, and
authenticating the user based on the similarity score, wherein the user is authenticated when the similarity score is within a range of a predetermined threshold; and
granting access to a subset of functions of an application in response to authenticating the user based on the comparison of the AKBA signature with the AKBA template.

Claim 33: (Currently Amended) A computer-implemented system, comprising:
one or more hardware processors; and
one or more computer-readable storage media coupled to the one or more processors and having instructions stored thereon which, when executed by the one or more processors, cause the one or more processors to perform operations for authenticating a user based on passive affective and knowledge-based authentication (AKBA) comprising:
capturing, with a camera, data associated with eye movements and ocular dynamics of the user as the user looks at a graphical user interface (GUI) of a device, wherein a stimulus displayed on the GUI comprises at least one first image relating to at least one of positive preferences, negative preferences, or biographical experiences of the user;
determining an AKBA signature of the user based on the captured data;
authenticating the user based on a comparison of the AKBA signature with an AKBA template associated with the user, wherein the AKBA template is pregenerated based on the user's eye movements and ocular dynamics in response to a preprogrammed visual stimulus comprising at least one second image relating to at least one of the positive preferences, the negative preferences, or the biographical experiences;
authenticating the user further comprises:
generating a similarity score based on the comparison of the AKBA signature with the AKBA template, and

granting access to a subset of functions of an application in response to authenticating the user based on the comparison of the AKBA signature with the AKBA template.

Examiner’s Statement of reason for Allowance
Claims 1-20, 23, 29 and 35 were canceled. Claims 21-22, 24-28, 30-34 and 36-38 are allowed.
The following is an examiner’s statement of reasons for allowance:
The present invention is directed a computer-implemented method, a non-transitory computer-readable medium and a computer-implemented system for authenticating a user based on passive affective and knowledge-based authentication (AKBA). The closest prior arts, as previously recited, Komogortsev (U.S. Pub. Number 2013/0336547) and Adhami (U.S. Patent Number 9,367,677) are also generally direct to various aspects for person identification using ocular biometrics with liveness detection and user authentication using eye movement and pupil size change matching. However, none of Komogortsev and Adhami teaches or suggests, alone or in combination, the particular combinations of steps or elements as recited in the independent claims 21, 27 and 33. For example, none of the cited prior arts teaches or suggests the elements of “capturing, with a camera, data associated with eye movements and ocular dynamics of the user as the user looks at a graphical user interface (GUI) of a device, wherein a stimulus displayed on the GUI comprises at least one first image relating to at least one of positive preferences, negative preferences, or biographical experiences of the user; determining an AKBA signature of the user based on the captured data; authenticating the user based on a comparison of the AKBA signature with an AKBA template associated with the user, wherein the AKBA template is pregenerated based on the user’s eye movements and ocular dynamics in response to a preprogrammed visual stimulus comprising at least one second image relating to at least one of the positive preferences, the negative preferences, or the biographical experiences; authenticating the user further comprises: generating a similarity score based on the comparison of the AKBA signature with the AKBA template, and authenticating the user based on the similarity score, wherein the user is authenticated when the similarity score is within a range of a predetermined threshold; and granting access to a subset of functions of an application in response to authenticating the user based on the comparison of the AKBA signature with the AKBA template.” Therefore, the claims are allowable over the cited prior arts.
Claims 22, 24-26, 28, 30-32, 34 & 36-38 are allowed because of their dependence from independent claims 21, 27 & 33.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
           



Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KHOI V LE whose telephone number is (571)270-5087.  The examiner can normally be reached on 9:00 AM - 5:00 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Shewaye Gelagay can be reached on 571-272-4219.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/KHOI V LE/
Primary Examiner, Art Unit 2436